Citation Nr: 0404495	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  00-04 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
glaucoma in the right eye secondary to anatomical loss of the 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran currently receives compensation under 
38 U.S.C.A. § 1151 for anatomical loss of the left eye; 
probative medical evidence establishes that the veteran's 
glaucoma in the right eye is not secondary to anatomical loss 
of the left eye and was not caused by VA hospital care or 
medical treatment; carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care or medical 
treatment; or an event not reasonably foreseeable.

3.  Glaucoma in the right eye was not present during active 
service and it has not been shown by competent evidence that 
the veteran has glaucoma in the right eye that is related to 
service.


CONCLUSION OF LAW

The criteria for compensation, pursuant to the provisions of 
38 U.S.C.A. § 1151, for glaucoma in the right eye secondary 
to anatomical loss of the left eye have not been met and 
disability due to glaucoma in the right eye was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309, 3.358 (2002)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
The VCAA eliminates the requirement that a claim be well 
grounded before VA's duty to assist arises.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence to substantiate his or her claim, 
unless there is no reasonable possibility exists that 
assistance would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
March 2003 Supplemental Statement of the Case provided to the 
veteran, specifically satisfy the requirement at § 5103A of 
VCAA in that it clearly notifies him of the evidence 
necessary to substantiate his claim.  

By letter dated in October 2001, the RO informed the veteran 
of what evidence was of record and advised him of how 
responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also advised the veteran to send in any other additional 
information or evidence in support of his claim by a 
specified date, indicating a period of 60 days. The RO 
further advised, "If we don't receive the information or 
evidence within that time, we will decide your claim based 
only on the evidence we have received and any VA examinations 
or medical opinions.  If the information or evidence is 
received within one year from the date of this letter, and we 
decide that you are entitled to VA benefits, we may be able 
to pay you from the date we received your claim.  If the 
evidence isn't received within one year from the date of this 
letter, and we decide that you are entitled to VA benefits, 
we can only pay you from the date we receive the evidence."  
The Board finds that this advisement clearly establishes that 
the veteran's entitlement will not definitely be altered 
until one year from the letter.  Submission of evidence 
within the 60-day period appears to be a preference.  
Furthermore, these advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, P.L. 108- 183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.  Finally, the Board 
notes that the veteran submitted evidence in January 2002, 
more than 60 days after the date of the development letter.  
Over two years have transpired since the veteran received the 
development letter.  Under the circumstances of the letters' 
advisements and the amount of time provided for development, 
the Board finds the VA has complied with the Federal Court's 
decision in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) [or Supplemental Statement of the 
Case (SSOC)] was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  The record 
shows that the RO has secured the veteran's service medical 
records, private records, and VA outpatient records and 
examination reports.  The veteran was afforded thorough VA 
examinations on fee basis.  The veteran did not indicate the 
existence of any outstanding Federal government record that 
could substantiate his claim.  Nor did he refer to any other 
records that could substantiate his claim.  In view of the 
foregoing, the Board finds that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish his claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Section 1151, in pertinent part, provides as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) Carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) An event not reasonably foreseeable.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).

Service medical records show that the veteran underwent an 
enlistment physical examination in November 1953.  Clinical 
evaluation of his eyes was found to be abnormal in that he 
had a cataract, left eye, traumatic, N.C.D. (not considered 
disabling).  Distant vision was 20/20 in both eyes.  He was 
found qualified for military service.  The veteran underwent 
a consultation at the eye clinic in March 1954.  Medical 
history indicated the veteran had been struck in the left eye 
accidentally by a peach.  Six months after the injury, the 
vision in the left eye became blurred and a diagnosis of 
retinal detachment was made.  The veteran underwent an 
operation in February 1950 and two additional operations in 
1951.  Since he was injured the veteran has suffered 
intermittent pain in the left eye without recurrent redness.  
In September 1953, the veteran noticed that the pupil of the 
left eye became white.  Upon examination the veteran had 
20/20 vision in his right eye and light perception in his 
left.  Visual fields in the right eye were normal to 3/150 
and 3/100 white.  The diagnoses indicated uveitis in the left 
eye secondary to an old traumatic injury from 1949, glaucoma, 
and cataract in the left eye. Blindness was diagnosed in the 
left eye; vision in the right eye was 20/20.  

The veteran underwent a final physical examination in March 
1954.  Clinical evaluation of the eyes was abnormal with 
findings as follows:  left eye exotropia and mildly injected 
with mature cataract; mature cataract left eye-no fundus 
reflex-right eye normal; left pupil bound down to cataract 
with posterior synechiae-no flare; and exotropia left eye 
about 20 degrees.  The diagnoses were as follows: (1) 
uveitis, nec (not otherwise classified), left eye, secondary 
to traumatic injury incurred in 1949 when struck with peach 
and followed by retinal detachment with three unsuccessful 
retinal detachment operations.  LD (line of duty):  No.  EPTS 
(existed prior to service); (2) Glaucoma, nec, left eye, 
secondary, incurred as in diagnosis #1. LD:  No. EPTS; (3) 
cataract, nec, left eye, mature, secondary to diagnosis #1. 
LD:  No. EPTS.  Vision with and without glasses: right eye:  
20/20-left eye:  light perception.  A medical board convened 
and recommended discharge for light perception vision in left 
eye.  

Post-service in June 1957, the veteran was hospitalized for 
treatment of his left eye at a Naval hospital.  Current 
complaint was that the left eye was red and painful.  On 
admission physical examination was within normal limits.  
Visual acuity of the right eye was 20/25, correctible with 
pinhole to 20/20.  The right conjunctiva was normal.  Under 
slit lamp the right eye was an essentially normal eye.  The 
veteran underwent an evisceration of his left eye and 
implantation of a prosthetic.  The veteran was discharged 
after approximately 32 days.  He was readmitted in August.  
Physical examination was essentially normal except for the 
absence of the left eye with a prosthesis in place.  Visual 
acuity in the right eye was 20/25 correctible to 20/20.  
Ductions were full in the right eye and tactile tension was 
normal.  Pupil was normal.  Funduscopic examination revealed 
a normal lens, media lens, macula, and vessels.  The 
discharge diagnosis after three days inpatient care was 
absence acquired left eye.

The veteran underwent a VA compensation and pension 
ophthalmology examination (C&P exam) in July 1990.  His 
present complaints were persistent drainage from the left eye 
and occasional infections.  He reported that he uses Visine 
in the right eye.  Uncorrected visual acuity in the right eye 
was 20/40 correctible to 20/20.  Right pupil was 3 mm 
(millimeters) and reactive.  Intraocular pressure in the 
right eye was 18.  External examination of the right eye was 
unremarkable.  Slit lamp examination of the right eye was 
clear and the retina was unremarkable.  Clinical impression 
was surgical absence of the left eye post trauma.

The veteran underwent a VA C&P exam in November 1995.  The 
veteran reported his father might have had glaucoma.  On 
examination visual acuity was 20/25 -2 +3 in the right eye.  
Intraocular pressure was 21.  A slight change in refraction 
was noted.  External examination was normal.  The pertinent 
impression was glaucoma suspect right eye-It appears the 
right eye is fairly healthy despite a history of increased 
intraocular pressure.  The optic nerve appeared to be very 
normal and the September 1995 visual field test was 
completely normal.

The veteran indicated via VA Form 21-4138, dated in October 
1996, that the removal of his left eye was causing problems 
with his right eye.

The veteran underwent a VA C&P exam in June 1999.  Medical 
history revealed the veteran carried a diagnosis of possible 
glaucoma in his right eye for five years and had been treated 
with Betagan 0.5% right eye twice daily.  On examination the 
best acuity in the right eye was 20/20 corrected.  
Intraocular pressure was 24.  Visual field testing was normal 
to confrontation.  The right eye responded appropriately.  A 
dilated examination revealed a 0.4-cup in the right eye and 
healthy retina with no evidence of diabetic retinopathy.  The 
pertinent impression was ocular hypertension, right eye.  The 
examiner opined the veteran was doing quite well with his 
right eye, but given his monocular status, history of 
possible glaucoma in his left eye, and elevated intraocular 
pressure despite topical beta-blocker therapy, he is at 
significant risk.

Outpatient records from C.E.C. indicate treatment between 
September 1995 and August 2001.  The veteran reported in 
August 2000 that his visual acuity had increased and his 
right eye was feeling much better.  He complained of a 
"haze" around objects.  The impression was glaucoma-
stable; cataract.  In February 2001, the veteran complained 
of dry eye in his right eye.  He was concerned about the 
right eye because of his diabetes and increased intraocular 
pressure.  In March, the veteran complained of blurred visual 
acuity, difficulty focusing occasionally, occasional itch and 
dry eye on the right.  He denied burning, tearing, and 
headaches.  In July, the veteran had no new complaints, but 
reported using artificial tear more frequently for dry eyes.  
In August, the veteran complained of bleeding behind his left 
eye prosthesis.

In August 2001, the veteran underwent a VA C&P exam on a fee 
basis.  Medical history indicated an enucleation was 
performed on the left eye.  The veteran later developed 
glaucoma in his right eye, which has been treated with 
Xalatan drops.  Current complaint was dryness in his eye, 
which he treated with artificial tears.  Following 
examination, the impression was as follows:  (1) absence of 
the left eye due to enucleation; (2) history of trauma in the 
left eye, leading to retinal detachment and glaucoma and 
subsequent explosive hemorrhage that led to diagnosis #1; (3) 
history of glaucoma, right eye, under control at this time 
with medications; and (4) minimal cataract, right eye, not 
visually significant.

The veteran underwent a VA C&P exam in June 2002 on a fee 
basis.  The examiner reviewed the veteran's voluminous 
records in the course of the examination.  Medical history 
reflected the veteran's left eye was eviscerated in June 1957 
and replaced with a prosthesis.  Some time later the veteran 
developed chronic open angle glaucoma in the right eye.  He 
is currently being treated with Xalatan eye drops once a day.  
Records from the veteran's physician show satisfactory 
intraocular pressures.  After examination, the diagnostic 
impression was as follows: (1) primary open angle glaucoma, 
right eye, onset uncertain, but developing much later than 
the veteran's separation from service-under good control at 
the present time with medications; (2) refractive error, 
right eye, with best-corrected distance acuity of 20/30; (3) 
early, non-visually significant cataract formation, right 
eye; and (4) absence of left eye, secondary to surgical 
removal, secondary to complications from an old injury dating 
back to age 13 years of age.  The examining physician opined 
the glaucoma in the left eye developed as a direct result of 
the veteran's injury to the eye at age 13, and the 
development of glaucoma in the right eye has nothing to do 
with the old injury in the left eye and is an independent 
disease process that developed after separation from service.  
The examiner further opined that the root cause of the 
problems in the right eye are hereditary type primary open 
angle glaucoma and the root cause of loss of the veteran's 
left eye, and the disorders preceding the evisceration of the 
left eye, was the initial injury when he was hit with a peach 
at age 13.


II. Analysis

The veteran's primary contention is that medical treatment 
from a VA provider caused the anatomical loss of his left eye 
and that loss triggered the development of glaucoma in his 
right eye.  In this regard, the Board notes initially that 
the relationship between the left eye loss/disorders and 
glaucoma of the right eye is a question of medical etiology; 
therefore, competent medical evidence is required.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Because the veteran is a 
layperson, his contention that there is a causal relationship 
is not competent evidence.  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Competent evidence in 
this matter indicates that compensation under 38 U.S.C.A. 
§ 1151 is not warranted for glaucoma in the right eye 
secondary to anatomical loss of the left eye.  The competent 
evidence addressing causation clearly shows that the glaucoma 
of the right eye was not caused by the loss of the left eye.  
Rather, the medical evidence reveals that heredity accounts 
for the veteran's glaucoma of the right eye; and the loss of 
the left eye did not influence the development of the disease 
at all.   

It is unclear whether the veteran contends that he should be 
directly service-connected for glaucoma of the right eye.  He 
points out in a statement received in December 2001, that he 
did not have glaucoma in the left eye when he went into 
military service, but glaucoma was diagnosed while in service 
and upon his separation physical examination.  The veteran 
queries, "Could it be possible if the glaucoma I have in my 
good eye, could have been caused from the bad eye?"  In 
light of the veteran's question, the Board considered the 
theory of direct service connection.  In this regard, review 
of service medical records fails to show any abnormalities or 
diagnoses pertaining to the right eye in service.  
Examination of the right eye continued to be normal in 1957 
three years after service.  More importantly, the VA examiner 
concluded that the glaucoma in the right eye had a different 
disease process, completely independent from the process that 
led to the glaucoma of the left eye, which was initially 
diagnosed in service.  Accordingly, the Board concludes that 
the preponderance of the evidence shows the absence of a 
chronic glaucoma disorder of the right eye in service and 
continuity of symptoms after service with evidence of 
incurrence in service.  Consequently, reasonable doubt is not 
for application.   




ORDER

Compensation under 38 U.S.C.A. § 1151 for glaucoma in the 
right eye secondary to anatomical loss of the left eye is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



